On August 12, 1910, plaintiff in error, J. S. Mullin, sued defendant in error Eli Brown in the district court of Stephens county in ejectment for the S.W. 1/4 of N.E. 1/4 and N. 1/2 of S 1/2 of N.W. 1/4 and N. 1/2 of N.W. 1/4 of section 34, township 1 S., range 7 W., and for $90 damages for its unlawful detention. After issue joined there was trial to the court and judgment for defendant, and plaintiff brings the case here. The court held that plaintiff was not entitled to recover on the strength of his own title. The court was right. Both plaintiff and defendant claimed the right to possession of the land under leases from the same lessor, both executed and delivered by him on September 25, 1909; the lease of defendant being prior in point of time to that of plaintiff. Both were filed for record at 2:30 p. m. on September 27, 1909. Plaintiff conceded that his right to recover turned upon the question of whether defendant was in possession of the demised premises at the time the lease under which plaintiff claims was executed and delivered to him. *Page 138 
On this issue the court found for defendant, and, there being evidence reasonably tending to support the finding, the judgment of the trial court is affirmed.
HAYES, C. J., and KANE and LOOFBOURROW, JJ., concur; WILLIAMS, J., absent, and not participating.